—Order, Supreme Court, New York County (Emily Goodman, J.), entered July 31, 1998, which, insofar as appealed from as limited by defendants’ brief, granted plaintiffs motion to strike defendants’ pleadings and directed entry of judgment in favor of plaintiff, unanimously affirmed, with costs.
Judgment was properly awarded as against the individual defendant because of his deliberate destruction of the very financial records that he removed from plaintiffs premises while in its employ, possession of which is one of the remedies sought by plaintiff in this action (Hyosung [Am.] v Woodcrest Fabrics, 106 AD2d 298, appeal dismissed 64 NY2d 934; Fer*324raro v Koncal Assocs., 97 AD2d 429). The corporate defendant was properly held in default on the motion for failure to appear by attorney (CPLR 321). Concur — Rosenberger, J. P., Williams, Andrias, Saxe and Buckley, JJ.